                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 MICHAEL STEWART,                                 )
                                                  )
            Petitioner,                           )
                                                  )
 v.                                               )            No.: 1:17-CV-028-CLC-SKL
                                                  )
 STATE OF TENNESSEE and DARREN                    )
 L. SETTLES,                                      )
                                                  )
            Respondents.                          )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s petition for a writ of habeas corpus filed pursuant to 28 U.S.C.

§ 2254 [Doc. 2]. Respondent has filed a response in opposition to the motion, as well as the state

court record [Docs. 13 and 14]. For the reasons set forth below, Petitioner is not entitled to relief

under § 2254 and this matter will be DISMISSED.

       I.      PROCEDURAL HISTORY

       A Polk County, Tennessee jury convicted Petitioner of first-degree felony murder,

kidnapping, and tampering with evidence [Doc. 13-1 pp. 89–100]. Petitioner appealed his

convictions on the grounds that the evidence was insufficient to support the jury’s verdict as to

kidnapping and felony murder and the trial court wrongly overruled defense counsel’s objection

to testimony regarding the fact that Petitioner was taken into custody on outstanding warrants

[Doc. 13-8].    The Tennessee Court of Criminal Appeals (“TCCA”) affirmed Petitioner’s

convictions. State v. Stewart, No. E2007-00841-CCA-R3-CD, 2009 WL 1328871 (Tenn. Crim.

App. May 13, 2009), perm. app. denied (Tenn. Oct. 19, 2009).

       Next, Petitioner filed a motion for post-conviction relief alleging various claims of

ineffective assistance of counsel and arguments regarding the manner in which the trial court
selected the jury, the sufficiency of the evidence, and the trial court’s jurisdiction [Doc. 13-13 pp.

4–26]. In its order denying Petitioner’s motion for post-conviction relief, the post-conviction court

found that Petitioner’s trial counsel had provided ineffective assistance of counsel to Petitioner in

a number of ways, but that Petitioner had not established that any such ineffective assistance had

prejudiced him [Doc. 13-13 pp. 122–23].

       In its opinion affirming the denial of Petitioner’s motion for post-conviction relief, the

TCCA found that Petitioner had waived his claim regarding empanelment of the jury by not raising

it in his direct appeal under Tennessee law. Stewart v. State, No. E2015000418-CCA-R3-PC,

2016 WL 3621440, at *22–26 (Tenn. Crim. App. June 29, 2016), perm. app. denied (Tenn. October

19, 2016). The TCCA also agreed with the post-conviction court’s finding that counsel had been

ineffective in his representation of Petitioner in a number of ways, but likewise found that

Petitioner had not established that any prejudice resulted from this ineffective assistance. Id. at

*22–26.

       In his timely petition for a writ of habeas corpus and memorandum in support thereof filed

with this Court, Petitioner sets forth a claim that the trial court erred in its selection of jurors and

a number of claims for ineffective assistance of counsel [Docs. 2 and 3].

       II.     STANDARD OF REVIEW

       Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), codified in 28

U.S.C. § 2254, et. seq., a district court may not grant habeas corpus relief for a claim that a state

court adjudicated on the merits unless the state court’s adjudication of the claim:

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or




                                                   2
               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               state court proceeding.

28 U.S.C. § 2254(d)(1) and (2). This standard is “intentionally difficult to meet.” Woods v.

Donald, 575 U.S. __, 135 S. Ct. 1372, 1376 (2015) (quotation marks omitted).

       III.    ANALYSIS

       A. Jury Selection Claim

       Petitioner first asserts that the trial court erred when it ran out of potential panel jurors and

therefore brought individuals into the court from off the street to serve as jurors [Doc. 2 p. 5]. As

set forth above, however, Petitioner did not raise this claim in his direct appeal of his convictions

with the TCCA, but rather first raised it in his petition for post-conviction relief [Doc. 13-8; Doc.

13-13 p. 4–26]. Accordingly, the TCCA found that Petitioner had waived this argument under

Tenn. Code Ann. § 40-30-106(g). State v. Stewart, 2016 WL at *22.

       Petitioner’s failure to raise this claim in his direct appeal of his convictions in violation of

Tenn. Code Ann. § 40-30-106(g) likewise bars this Court from considering it, as Petitioner has not

shown any cause to excuse this default. Coleman v. Thompson, 501 U.S. 722, 750 (1991) (holding

that a petitioner who fails to raise his federal claim in the state courts and is now barred by a state

procedural rule from returning that claim to state court has committed a procedural default which

forecloses federal habeas review unless the petitioner shows cause to excuse his failure to comply

with the procedural rule and actual prejudice resulting from the alleged constitutional violation).

       As such, Petitioner is not entitled to relief under § 2254 for this claim.

       B. Ineffective Assistance of Counsel Claims

       The Sixth Amendment provides, in pertinent part, that “[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to have the Assistance of Counsel for his defense.” U.S. Const.



                                                  3
amend. VI. A defendant has a Sixth Amendment right not just to counsel, but to “reasonably

effective assistance” of counsel. Strickland v. Washington, 466 U.S. 668, 687 (1984). In

Strickland, the Supreme Court set forth a two-pronged test for evaluating claims of ineffective

assistance of counsel:

                         First, the defendant must show that counsel’s performance
               was deficient. This requires showing that counsel made errors so
               serious that counsel was not functioning as the “counsel” guaranteed
               the defendant by the Sixth Amendment. Second, the defendant must
               show that the deficient performance prejudiced the defense. This
               requires showing that counsel’s errors were so serious as to deprive
               the defendant of a fair trial, a trial whose result is reliable. Unless a
               defendant makes both showings, it cannot be said that the conviction
               . . . resulted from a breakdown in the adversary process that renders
               the result unreliable.

Strickland, 466 U.S. at 687. Petitioner has the burden of showing both deficient performance and

prejudice. Smith v. Robbins, 528 U.S. 259, 285–86 (2000).

       The second prong requires the petitioner to show that counsel’s deficient performance

prejudiced the defense. Thus, “[a]n error by counsel, even if professionally unreasonable, does

not warrant setting aside the judgment of a criminal proceeding if the error had no effect on the

judgment.” Strickland, 466 U.S. at 691. In order to prevail on a claim of prejudice, a petitioner

must establish “there is a reasonable probability that, absent the errors, the factfinder would have

had a reasonable doubt respecting guilt.” Id. at 695. While both prongs must be established to

meet a petitioner’s burden, if “it is easier to dispose of an ineffectiveness claim on the ground of

lack of sufficient prejudice . . . that course should be followed.” Id. at 697.

       Petitioner sets forth a number of claims for ineffective assistance of counsel in his § 2254

motion and memorandum in support thereof [Doc. 2 p. 7; Doc. 3 pp. 7–12]. Specifically, in these

filings, Petitioner appears to have taken most of the acts of his trial counsel that the post-conviction

court found amounted to ineffective assistance of counsel and alleged that he is entitled to relief

                                                   4
under § 2254 for these acts [Id.].1 In these filings, however, Petitioner does not specify any

prejudice resulting from the deficient performance of his attorney other than to make the

conclusory statement that counsel’s failure to object to the trial court’s empanelment of jurors from

the street “undermined confidence” in the outcome of his trial [Doc. 9 pp. 7–12].

         Moreover, and most relevantly, Petitioner has set forth nothing to support a finding that the

TCCA’s finding of no prejudice was contrary to or an unreasonable application of clearly

established federal law or an unreasonable determination of the facts in light of the evidence

presented, nor does the record support such a finding. To the contrary, the TCCA’s well-reasoned

opinion on Petitioner’s post-conviction claims detailed the factual evidence presented at the

evidentiary hearing and applied Strickland to determine that Petitioner had not met his burden to

establish prejudice as required for Petitioner to be entitled to relief for his claims of ineffective

assistance of counsel. Stewart v. State, 2016 WL at *1–26. Accordingly, Petitioner has not

established that he is entitled to relief under § 2254 for his ineffective assistance of counsel claims.

   IV.       CONCLUSION

         As Petitioner has not met his burden to establish that he is entitled to relief under § 2254,

this action will be DISMISSED.

         The Court must now consider whether to issue a certificate of appealability (“COA”),

should Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a petitioner may

appeal a final order in a habeas proceeding only if he is issued a COA, and a COA may only be

issued where a Petitioner has made a substantial showing of the denial of a constitutional right. 28




         1
         To the extent the Petitioner presents claims for ineffective assistance of counsel in his
§ 2254 petition that he did not raise in his appeal of the denial of his post-conviction petition, those
claims are procedurally defaulted and Petitioner has shown no cause to excuse that default. See
Coleman v. Thompson, 501 U.S. 722, 732 (1991).
                                                   5
U.S.C. § 2253(c)(2). When a district court denies a habeas petition on a procedural basis without

reaching the underlying claim, a COA should only issue if “jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Where the court dismisses a claim on the merits, but

reasonable jurists could conclude the issues raised are adequate to deserve further review, the

petitioner has made a substantial showing of the denial of a constitutional right. See Miller-El v.

Cockrell, 537 U.S. 322, 327, 336 (2003); Slack, 529 U.S. at 484.

       The Court finds that Petitioner has not made a substantial showing of the denial of a

constitutional right, as jurists of reason would not debate the Court’s findings that Petitioner

procedurally defaulted his jury empanelment claim and is not entitled to relief under § 2254 for

his ineffective assistance of counsel claims.

       The Court CERTIFIES that any appeal from this action would not be taken in good faith

and would be totally frivolous. Fed. R. App. P. 24.

       AN APPROPRIATE ORDER WILL ENTER.


                                                      /s/
                                                      CURTIS L. COLLIER
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
